Citation Nr: 0808211	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO. 03-25 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which among other issues, denied 
service connection for a left knee disorder, to include 
degenerative joint disease. 

The case was remanded in December 2006 for further 
development of the issue on appeal. The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Although this matter was previously remanded for further 
medical development, the Board's remand directives have not 
been completed. It has been held that compliance by RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The veteran maintains that his active duty service, to 
include paratrooper training, combat in Vietnam, bearing 
heavy loads during combat, all combined to place tremendous 
pressure on his left knee which later resulted in his present 
left knee disorder, to include degenerative joint disease. 

The veteran served in combat as evidenced by his receipt of 
the Combat Infantryman's Badge, and his account of combat 
service incidents is presumed credible. The provisions of 38 
U.S.C.A § 1154(b), indicate that in the case of any veteran 
who engaged in combat with the enemy in active service, VA 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service- connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary. See 38 C.F.R. § 
3.304(d).

The December 2006 Board remand ordered additional VA 
examination and requested that it be ascertained whether the 
veteran's left knee disorder, to include degenerative joint 
disease was caused by any incident of active military 
service, to include service as a paratrooper. 

The veteran underwent VA examination in June 2007. The 
examiner gave an opinion indicating that it was less likely 
as not that the veteran's left knee disorder was related to 
in service participation as a parachutist. However, the 
examiner did not address the veteran's other contentions in 
addition to his inservice paratrooper service, to include the 
conditions of combat service. The veteran specifically 
indicated that his knee disorder was caused by other 
conditions in service, apart from service as a paratrooper. 

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). Therefore, 
the examiner should address the veteran's combat service as 
reiterated by the veteran in its entirety. See 38 C.F.R. § 
4.2 (If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.).  



Based on the foregoing, this case is REMANED for the 
following:

 1. The RO/AMC should return the 
claims folder to the examiner who 
examined the veteran's left knee 
disorder during his June 2007 VA 
examination. The examiner must 
provide an addendum, after review of 
the medical evidence, to indicate 
whether the veteran's left knee 
disorder, to include degenerative 
joint disease, was caused by any 
incident of active military service, 
including his service as a 
paratrooper. The examiner should 
address all of the veteran's 
contentions to include jumping from 
helicopters during combat, 
traversing mountainous and mossy 
terrain with a 150 pound rucksack on 
his back, slipping in monsoon 
weather, and any other contentions 
provided in his September 2003 
substantive appeal and during his 
March 2005 RO hearing related to his 
combat service. 
 
 If the examiner is no longer 
available or if deemed necessary by 
the RO/AMC, a comprehensive VA 
orthopedic examination will be 
conducted. The examiner will also 
address the veteran's contentions 
regarding combat service reiterated 
above. 

2. Following such development, the 
RO/AMC should review and 
readjudicate the claim. See 38 
C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes.). If any such action does 
not resolve the claim, the RO/AMC 
shall issue the veteran a 
Supplemental Statement of the Case. 
Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





